     Case 4:18-cv-00244-WTM-CLR Document 15 Filed 01/10/19 Page 1 of 4



                 IN THE XJNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


ASHLEY F. CUMMINGS,

       Plaintiff,

V.                                                        CASE NO. CV418-244


BIGNAULT & CARTER, LLC, W.                                           U. S. DISTRICT COURV
PASCHAL BIGNAULT, and LORI A.                                        Southern District of GA
CARTER,                                                                   Fried In Office
                                                                                              M
       Defendants.
                                                                      /-                      20/f
                                                                              Dejwy Clerk
                                          ORDER


       Before     the       Court     is       the    parties'        Joint       Motion          for

Settlement Approval. (Doc.                 13.)      In    their    motion,       the    parties

request that this Court approve their settlement of Plaintiff's

claims    under       the    Fair     Labor       Standards        Act     ("FLSA").          After

careful review of the parties' motion, the Court is unable to

approve the settlement at this time. Accordingly, the parties'

motion is DENIED.


       Under    the     FLSA,      this    Court     must    scrutinize          any    proposed

FLSA settlement. Lynn's Food Stores, Inc. v. United States, 679

F.2d   1350,    1354     (11th      Cir.    1982).        This     Court      will     approve      a

compromised       claim      only     if       the    settlement         "is     a     fair       and

reasonable      resolution          of     a     bona      fide      dispute         over      FLSA

provisions."      Id.;       see    29     U.S.C.     § 216(b).          As     part    of     this

analysis,       the      "FLSA        requires            judicial       review         of        the
Case 4:18-cv-00244-WTM-CLR Document 15 Filed 01/10/19 Page 2 of 4
Case 4:18-cv-00244-WTM-CLR Document 15 Filed 01/10/19 Page 3 of 4
Case 4:18-cv-00244-WTM-CLR Document 15 Filed 01/10/19 Page 4 of 4
